Citation Nr: 0838827	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for spondylolisthesis of the lumbar spine with 
limitation of motion (low back disability).  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1999 to November 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania, granting the veteran service 
connection for spondylolisthesis of the lumbar spine, and 
assigning a 10 percent disability rating. After the receipt 
of additional evidence, the RO in Pittsburgh, Pennsylvania 
issued a revised rating decision in July 2005, in which the 
veteran's initial lower back disability evaluation was 
increased to 40 percent, effective December 20, 2002.  The 
veteran continued her appeal to the Board after the issuance 
of this decision.  

This claim was previously before the Board.  The Board issued 
a remand in June 2007, seeking additional evidence.  While 
such evidence has been obtained, the veteran has requested 
that VA obtain additional VA medical records.  An attempt to 
obtain these records has not yet been made.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to 38 U.S.C.A. § 5103A, the Secretary is required 
to "make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  As part of those efforts, the Secretary "shall 
make reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain."  38 U.S.C.A. § 
5103(b)(1).  VA is obligated to request service medical 
records and other medical records, including records from VA 
medical facilities, unless VA determines that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  38 C.F.R. § 3.159(c).  

In a letter received by the Board in June 2008, the veteran 
informed VA that she had a neurosurgery appointed scheduled 
for her back disability with the VA Medical Center (VAMC) in 
Pittsburgh, Pennsylvania on June 30, 2008.  The veteran 
requested an extension of time in which to submit additional 
evidence in this letter as well.  This request was 
subsequently granted by the Board in July 2008.  In a letter 
received by VA in July 2008, the veteran requested that VA 
obtain the medical records from her June 2008 neurosurgery 
appointment with the Pittsburgh VAMC.  This evidence was 
received after the veteran's appeal was certified to the 
Board.  

Currently, these medical records have not been incorporated 
into the evidence of record.  Additionally, there is no 
notification to the veteran that VA made reasonable efforts 
to obtain these records, but was unable to obtain them.  See 
38 C.F.R. 3.159(e).  VA must take appropriate action in 
attempting to obtain these records before appellate review 
may proceed.  

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records since 
the veteran's March 2008 VA examination, 
and specifically, the medical records 
pertaining to the veteran's June 30, 2008 
neurosurgery from the VAMC in Pittsburgh, 
Pennsylvania.  Also, attempt to obtain any 
other pertinent treatment records 
identified by the veteran during the 
course of the remand.  If the records 
cannot be obtained after reasonable 
effort, the veteran should be notified of 
this fact.  

2. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case (SSOC) and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




